Atkinson, J.
The writ of error in this ease complains of a judgment rendered by the judge of the superior court, refusing to sanction a petition for certiorari to review and correct a verdict and judgment rendered in the city court of Pelham, in an action for unliquidated damages on account of personal injuries founded on tort. The action *728does not involve any constitutional question, and is not otherwise of such' character as, under the amendment to the constitution as proposed by the act of 1916 (Acta 1916, p. 19) and ratified at a general election, would confer on the Supreme Court jurisdiction of the writ of error. The Court of Appeals has jurisdiction of the writ of error; and the case will be transferred to that court for decision.
No. 2166.
July 15, 1921.
Petition for certiorari. Before Judge Harrell. Mitchell superior court. February 23, 1920.
W. Carroll Latimer and E. E. Cox, for plaintiffs in error.
J. J. Hill, H. H. Merry, and O. B. McElvey, contra.

All the Justices eoncwr.